--------------------------------------------------------------------------------

Exhibit 10.2



PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT


THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of November 18,
2020 (as it may from time to time be amended, this “Agreement”), is entered into
by and between L&F Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Jefferies LLC (the “Purchaser”).


WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
Ordinary Share, par value $0.0001 per share, of the Company (an “Ordinary
Share”), and one-half of one redeemable warrant. Each whole warrant entitles the
holder to purchase one Ordinary Share at an exercise price of $11.50 per
Ordinary Share. The Purchaser has agreed to purchase an aggregate of 1,859,505
warrants (or 2,138,430 in the aggregate if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Ordinary Share at an exercise price of $ 11.50 per Share.


WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into that certain Private Placement Warrants Purchase Agreement, dated
as of the date hereof, with JAR Sponsor, LLC (the “Sponsor,” and such agreement,
the “Sponsor Warrants Purchase Agreement”), pursuant to which the Sponsor has
agreed to purchase an aggregate of 5,000,000 warrants (or up to 5,450,000
warrants if the overallotment option in connection with the Public Offering is
exercised in full) (the “Sponsor Warrants”).


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:


AGREEMENT


Section 1.    
Authorization, Purchase and Sale; Terms of the Private Placement Warrants.


A.          
Authorization of the Private Placement Warrants. The Company has duly authorized
the issuance and sale of the Private Placement Warrants to the Purchaser.


B.          
Purchase and Sale of the Private Placement Warrants.


(i)          
On the date of the consummation of the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, an aggregate of 1,859,505 Private
Placement Warrants for an aggregate purchase price of approximately $2,250,001
(the “Purchase Price”), which shall be paid by wire transfer of immediately
available funds to the Company at least one business day prior to the Initial
Closing Date in accordance with the Company’s wiring instructions. On the
Initial Closing Date, upon the payment by the Purchaser of the Purchase Price,
the Company, at its option, shall deliver a certificate evidencing the Private
Placement Warrants purchased by the Purchaser on such date duly registered in
the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form.


(ii)        
On the date of the consummation of the closing of the over-allotment option in
connection with the Public Offering or on such earlier time and date as may be
mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date”, and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 278,925 additional
Private Placement Warrants for an aggregate purchase price of approximately
$337,499 (if the over-allotment option in connection with the Public Offering is
exercised in full) (the “Over-allotment Purchase Price”). The Purchaser shall
pay the Over-allotment Purchase Price by wire transfer of immediately available
funds to the Company at least one business day prior to the Over-Allotment
Closing Date in accordance with the Company’s wiring instructions. On the
Over-allotment Closing Date, upon the payment by the Purchaser of the
Over-allotment Purchase Price, the Company shall, at its option, deliver a
certificate evidencing the Private Placement Warrants purchased by the Purchaser
on such date duly registered in the Purchaser’s name to the Purchaser, or effect
such delivery in book-entry form.



--------------------------------------------------------------------------------

C.         
Terms of the Private Placement Warrants.


(i)         
Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent in connection
with the Public Offering (a “Warrant Agreement”),


(ii)        
At the time of the closing of the Public Offering, the Company and the Purchaser
shall enter into a registration rights agreement (the “Registration Rights
Agreement”) pursuant to which the Company will grant certain registration rights
to the Purchaser relating to the Private Placement Warrants and the Shares
underlying the Private Placement Warrants.


Section 2.    
Representations and Warranties of the Company. As a material inducement to the
Purchaser to enter into this Agreement and purchase the Private Placement
Warrants, the Company hereby represents and warrants to the Purchaser (which
representations and warranties shall survive the Closing Date) that:


A.          
Incorporation and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.


B.          
Authorization; No Breach.


(i)         
The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.


(ii)        
The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s equity or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Amended and
Restated Memorandum and Articles of Association of the Company in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering, or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.


C.          
Title to Securities. Upon issuance in accordance with, and payment pursuant to,
the terms hereof and the Warrant Agreement, and upon registration in the
Company’s register of members, the Shares issuable upon exercise of the Private
Placement Warrants will be duly and validly issued, fully paid and
nonassessable. On the date of issuance of the Private Placement Warrants, the
Shares issuable upon exercise of the Private Placement Warrants shall have been
reserved for issuance. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, and upon registration in the
Company’s register of members, the Purchaser will have good title to the Private
Placement Warrants and the Shares issuable upon exercise of such Private
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchaser.


2

--------------------------------------------------------------------------------

D.         
Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.


E.          
Additional Representations and Warranties. The representations and warranties of
the Company set forth in Section 1 of that certain Underwriting Agreement, dated
as of the date hereof, by and between the Company and the Purchaser, as
representative of the underwriters named therein (the “Underwriting Agreement”),
are hereby incorporated herein.


F.           
Regulation D Qualification. Neither the Company nor, to its knowledge, any of
its affiliates, members, officers, directors or beneficial shareholders of 20%
or more of its outstanding securities, has experienced a disqualifying event as
enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”).


Section 3.    
Representations and Warranties of the Purchaser. As a material inducement to the
Company to enter into this Agreement and issue and sell the Private Placement
Warrants to the Purchaser, the Purchaser hereby represents and warrants to the
Company (which representations and warranties shall survive each Closing Date)
that:


A.          
Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.


B.          
Authorization; No Breach.


(i)         
This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).


(ii)        
The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of, any agreement, instrument,
order, judgment or decree to which the Purchaser is subject, except for any
filings required after the date hereof under federal or state securities laws.


C.          
Investment Representations.


(i)          
The Purchaser is acquiring the Private Placement Warrants and, upon exercise of
the Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.


(ii)        
The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D, and the Purchaser has not experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act.


(iii)       
The Purchaser understands that the Securities are being offered and will be sold
to it in reliance on specific exemptions from the registration requirements of
the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations and warranties of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire such Securities.


(iv)        
The Purchaser did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.


3

--------------------------------------------------------------------------------

(v)         
The Purchaser has been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Purchaser. The Purchaser
has been afforded the opportunity to ask questions of the executive officers and
directors of the Company. The Purchaser understands that its investment in the
Securities involves a high degree of risk and it has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the acquisition of the Securities.


(vi)        
The Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities by the Purchaser nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(vii)      
The Purchaser understands that: (a) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (1) subsequently
registered thereunder or (2) sold in reliance on an exemption therefrom; and (b)
except as specifically set forth in the Registration Rights Agreement, neither
the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. While the Purchaser
understands that Rule 144 is not available for the resale of securities
initially issued by shell companies (other than business combination related
shell companies) or issuers that have been at any time previously a shell
company, the Purchaser understands that Rule 144 includes an exception to this
prohibition if the following conditions are met: (i) the issuer of the
securities that was formerly a shell company has ceased to be a shell company;
(ii) the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (iii) the issuer of the securities has filed all Exchange Act
reports and material required to be filed, as applicable, during the preceding
12 months (or such shorter period that the issuer was required to file such
reports and materials), other than Form 8‑K reports; and (iv) at least one year
has elapsed from the time that the issuer filed current Form 10 type information
with the SEC reflecting its status as an entity that is not a shell company.


(viii)     
The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.


(ix)        
The Purchaser understands that the Private Placement Warrants shall bear the
legend substantially in the form set forth in the Warrant Agreement.


Section 4.    
Conditions of the Purchaser’s Obligations. The obligation of the Purchaser to
purchase and pay for the Private Placement Warrants is subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:


A.          
Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.


B.          
Performance. The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before such Closing Date.


C.          
No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.


4

--------------------------------------------------------------------------------

D.          
Warrant Agreement. The Company shall have entered into the Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.


E.          
Warrant Agreement and Registration and Shareholder Rights Agreement. The Company
shall have entered into the Warrant Agreement, in the form of Exhibit A hereto,
and the Registration and Shareholder Rights Agreement, in the form of Exhibit B
hereto, in each case on terms satisfactory to the Purchaser.


F.           
Underwriting Agreement. The conditions set forth in Section 5 of the
Underwriting Agreement shall have been satisfied.


Section 5.    
Conditions of the Company’s Obligations. The obligations of the Company to the
Purchaser under this Agreement are subject to the fulfillment, on or before each
Closing Date, of each of the following conditions:


A.          
Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.


B.          
Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.


C.          
Corporate Consents. The Company shall have obtained the consent of its Board of
Directors authorizing the execution, delivery and performance of this Agreement
and the Warrant Agreement and the issuance and sale of the Private Placement
Warrants hereunder.


D.          
No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.


E.           
Warrant Agreement. The Company shall have entered into the Warrant Agreement
with a warrant agent on terms satisfactory to the Company.


F.           
Purchase of Sponsor Warrants. The consummation of the applicable purchase of the
Sponsor Warrants pursuant to the Sponsor Warrants Purchase Agreement shall occur
simultaneously with the consummation of the purchase hereunder.


G.          
Lock-Up Period. The Purchaser agrees that it will not Transfer any Private
Placement Warrants (or ordinary shares of the Company issued or issuable upon
the exercise of the Private Placement Warrants) until 30 days after the
completion of a Business Combination; provided, however, that Transfers of such
securities are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Purchaser or any affiliates of the Purchaser; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of laws of descent and distribution upon
death of such individual; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with any forward purchase agreement or similar arrangement or in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the shares or warrants were originally
purchased; (f) in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; or (g) by virtue of the laws of the Cayman
Islands or the organizational documents of the Purchaser upon dissolution of the
Purchaser; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement and by the same agreements entered into
by the Purchaser with respect to such securities (including provisions relating
to voting, the Trust Account and liquidating distributions).


5

--------------------------------------------------------------------------------

H.          
FINRA Requirements. The Purchaser acknowledges and agrees that the Private
Placement Warrants and their related registration rights will be deemed
underwriter’s compensation by the Financial Industry Regulatory Authority
(“FINRA”) and will therefore, pursuant to Rule 5110(e) of the FINRA Manual, be
subject to a lock-up for a period of 180 days immediately following the date of
effectiveness or commencement of sales in the Public Offering, subject to
certain limited exceptions to permitted transferees hereunder and in accordance
with FINRA Rule 5110(e)(2). Additionally, the Private Placement Warrants may not
be sold, transferred, assigned, pledged or hypothecated during the foregoing
180-day period following the effective date of the Registration Statement except
to any underwriter or selected dealer participating in the Public Offering or
the bona fide officers or partners of the Purchaser or any such participating
underwriter or selected dealer. Additionally, the Private Placement Warrants and
their related registration right will not be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sale in the
Public Offering.


Section 6.    
Termination. This Agreement may be terminated at any time after December 31,
2020 upon the election by either the Company or the Purchaser upon written
notice to the other party if the closing of the Public Offering does not occur
prior to such date.


Section 7.    
Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive each Closing Date.


Section 8.    
Definitions. Terms used but not otherwise defined in this Agreement shall have
the meaning assigned to such terms in the registration statement on Form S-1 the
Company plans to file with the U.S. Securities and Exchange Commission, under
the Securities Act. As used herein, (i) “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder with respect to,
any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).


Section 9.    
Miscellaneous


A.          
Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).


B.          
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


C.          
Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.


D.          
Descriptive Headings; Interpretation. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a substantive part of
this Agreement. The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.


6

--------------------------------------------------------------------------------

E.          
Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.


F.           
Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.


[Signature Page Follows]


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.



 
COMPANY:
       
L&F ACQUISITION CORP.
       
By:
/s/ Adam Gerchen
   
Name:  Adam Gerchen
   
Title:  Chief Executive Officer
       
PURCHASER:
       
JEFFERIES LLC
       
By:
/s/ Tina Pappas
   
Name: Tina Pappas

   
Title: Managing Director




[Signature Page to Private Placement Warrants Purchase Agreements]



--------------------------------------------------------------------------------

EXHIBIT A


Warrant Agreement





--------------------------------------------------------------------------------

EXHIBIT B


Registration and Shareholder Rights Agreement





--------------------------------------------------------------------------------